Citation Nr: 0025287	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for left 
eye enucleation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from April 1953 to May 
1954.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in May 2000.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from a decision dated in December 1997, by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDING OF FACT

1. Service connection was granted for anatomical loss of the 
left eye based on aggravation of a preservice disability 
in June 1954.  A 10 percent evaluation was assigned based 
upon the left eye enucleation and right eye visual acuity 
of 20/40 warranting a 40 percent evaluation minus 30 
percent for the preservice left eye blindness.

2. There is no evidence of record to establish that the 
appellant is unable to wear a prosthesis or that he has 
light perception only in his nonservice-connected right 
eye.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for left eye enucleation are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 6066 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board notes that the appellant's claim for an 
increased disability evaluation is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  His assertions that his 
disability has increased in severity since the last 
evaluation for compensation purposes are deemed sufficient to 
well ground his claim.  See e.g. Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).

Review of the record reveals that the appellant sustained an 
injury to his left eye prior to service entry.  During 
service, the appellant was treated for complaints of left eye 
pain and subsequently underwent enucleation of the eye.  In 
June 1954, the RO granted service connection for enucleation 
of the left eye and assigned a 10 percent evaluation 
effective from May 11th, 1954.  The 10 percent rating was 
assigned on the basis of a 40 percent evaluation for 
anatomical loss of one eye combined with the measured visual 
acuity of the nonservice-connected eye minus 30 percent for 
the loss of vision in the left eye shown on service entry.  
See 38 C.F.R. § 4.22 (1999).

After careful review of the evidence of record, including 
treatment reports received subsequent to the July 1999 
Supplemental Statement of the Case, the Board concludes that 
entitlement to an increased disability evaluation for left 
eye enucleation is not warranted.  Pursuant to applicable law 
and regulations, to establish an increased disability 
evaluation the record must show that the appellant either is 
unable to wear a prosthesis in the left eye socket or that he 
has light perception only in the nonservice-connected right 
eye.  See 38 C.F.R. §§ 4.75-4.84, 3.322, 3.383.

Accordingly, in view of the above the Board concludes that 
the preponderance of the evidence is against the appellant's 
claim for an increased disability evaluation for his left eye 
enucleation.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAYS
	Member, Board of Veterans' Appeals



 

